As filed with the U.S. Securities and Exchange Commission on September 5, 2014 Investment Company Act File No. 811-04893 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Check appropriate box or boxes) Form N-2 [ ]REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ]Post-Effective Amendment No. and/or [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 33 THE TAIWAN FUND, INC. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank and Trust Company 2 Avenue de Lafayette Boston, Massachusetts 02111 (Address of Principal Executive Offices) (800) 636-9242 (Registrant's Telephone Number, including Area Code) Leonard B. Mackey, Jr., Esq. Clifford Chance US LLP 31 West 52nd Street New York, New York 10019 (212) 878-8000 (Name and Address of Agent for Service) EXPLANATORY NOTE This filing is made solely for the purpose of filing as Exhibits to the Registration Statement of the Taiwan Fund, Inc. (the “Fund” or “Registrant”): (i) Amended and Restated By-Laws attached hereto as Exhibit (b); Custodian Agreement between Registrant and State Street Bank and Trust Company attached hereto as Exhibit (j)(1); Amendment to Administration Agreement between State Street Bank and Trust Company and Registrant attached hereto as Exhibit (k)(3); and Code of Ethics of the Fund attached hereto as Exhibit (r)(1). PART C - OTHER INFORMATION ITEM25. FINANCIAL STATEMENTS AND EXHIBITS FINANCIAL STATEMENTS (i)Portfolio of Investments as of August 31, 1995 (ii)Statement of Assets and Liabilities as of August 31, 1995 (iii) Statement of Operations for the fiscal year ended August 31, 1995 (iv)Statement of Changes in Net Assets for the fiscal years ended August 31, 1994 and 1995 (v) Financial Highlights for the fiscal years ended August 31, 1992-1995, the eight-month period ended August 31, 1991 and the fiscal years ended December 31, 1989-1990 (vi)Notes to Financial Statements for the fiscal year ended August 31, 1995 (vii) Report of Independent Accountants dated October 17, 1995 (viii) Portfolio of Investments as of February 29, 1996 (unaudited) (ix)Statement of Assets and Liabilities as of February 29, 1996 (unaudited) (x)Statement of Operations for the six-month period ended February 29, 1996 (unaudited) (xi)Statement of Changes in Net Assets for the six-month periods ended February 28, 1995 and February 29, 1996 (xii) Financial Highlights for the six-month period ended February 29, 1996 (unaudited), fiscal years ended August 31, 1992-1995, the eight-month period ended August 31, 1991 and the fiscal years ended December 31, 1989-1990 (xiii) Notes to Financial Statements for the six-month period ended February 29, 1996 (unaudited) EXHIBITS (a)Restated Certificate of Incorporation (previously filed as Exhibit 1 to Pre-Effective Amendment No. 3 to Registrant's Registration) (b)Amended and Restated By-Laws, dated August 13, 2014 * (c)Not applicable (d)Specimen certificate for Common Stock (previously filed as Exhibit 4 to Amendment No. 8 to Registrant's Registration Statement on Form N-2 (File No. 811-4893) filed with the Securities and Exchange Commission on May 1, 1989) (e)Dividend Reinvestment and Cash Purchase Plan of the Registrant (previously filed as Exhibit 10(E) to Registrant's Registration Statement on Form N-2 (File No. 33-21789) filed with the Securities and Exchange Commission on April 27, 1988 ("Amendment No. 5") (f)Not applicable (g)(1)Securities Investment Trust Investment Management and Custodian Contract dated as of August 22, 2001 among Registrant, HSBC Asset Management (Taiwan) Limited and The International Commercial Bank of China (previously filed as Exhibit (g)(1) to the Registration Statement on Form N-2 (File No. 811-4893) filed with the Securities and Exchange Commission on October 25, 2001 (“Amendment No. 31”) (2)Investment Advisory and Management Agreement Relating to U.S. Dollar Assets dated as of August 22, 2001 between Registrant and HSBC Asset Management (Taiwan) Limited (previously filed as Exhibit (g)(2) to Amendment No. 31) (3)Interim Securities Investment Trust Management and Custodian Contract dated as of August 6, 2001 among Registrant, China Securities Investment Trust Corporation and The International Commercial Bank of China (previously filed as Exhibit (g)(3) to Amendment No. 31) (4)Interim Advisory and Management Agreement Relating to U.S. Dollar Assets dated as of August 6, 2001 among Registrant and China Securities Investment Trust Corporation (previously filed as Exhibit (g)(4) to Amendment No. 31) (h)(1) Form of Underwriting Agreement (incorporated by reference to Exhibit h(1) to Pre-Effective Amendment No. 1 to Registrant's Registration Statement on Form N-2 (File No. 333-2697) previously filed with the Securities and Exchange Commission on April 26, 1996 ("Pre-Effective Amendment No. 1-1996") (2)Form of Agreement among Underwriters (incorporated by reference to Exhibit h(2) to Pre-Effective Amendment No. 1-1996) (3)Form of Selected Dealer Agreement (incorporated by reference to Exhibit h(3) to Pre-Effective Amendment No. 1-1996) (i)Not applicable (j)(1)Custodian Agreement dated August 27, 2010 between Registrant and State Street Bank and Trust Company * (j)(2)Foreign Securities Depositary Agreement dated as of June 30, 2001 between Registrant and International Commercial Bank of China (previously filed as Exhibit (j)(3) to Amendment No. 31) (k)(1) Registrar, Transfer Agency and Service Agreement dated December 16, 1986 between Registrant and State Street Bank and Trust Company (previously filed as Exhibit 10(D) to Amendment No. 5) (2)Administration Agreement dated April 1, 1994 between State Street Bank and Trust Company and the Registrant (previously filed as Exhibit k(2) to Pre-Effective No. 1 to Registrant's Registration Statement on Form N-2 (File No. 33-92378) filed with the Securities and Exchange Commission on June 19, 1995 ("Pre-Effective Amendment No. 1") (3) Amendment to Administration Agreement dated May 1, 2005 between State Street Bank and Trust Company and the Registrant * (4)Accounting Services Agreement dated April 1, 1994 between State Street Bank and Trust Company and the Registrant (previously filed as Exhibit k(3) to Pre-Effective Amendment No. 1) (l)Opinion and consent of Rogers & Wells (previously filed as Exhibit (1) to the Registration Statement on Form N-2 (File No. 811-4893) filed with the Securities and Exchange Commission on May 2, 1996) (m)Not applicable (n)(1) Opinion and consent of Lee & Li (previously filed as Exhibit (n)(1) to the Registration Statement on Form N-2 (File No. 811-4893) filed with the Securities and Exchange Commission on May 2, 1996) (2)Consent of Coopers & Lybrand L.L.P. (previously filed as Exhibit (n)(2) to the Registration Statement on Form N-2 (File No. 811-4893) filed with the Securities and Exchange Commission on May 2, 1996) (o)Not applicable (p)Not applicable (q)Not applicable (r) Code of Ethics of the Fund * *Filed herewith. SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, as amended, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in London, England, on the 5th day of September, 2014. THE TAIWAN FUND, INC. By: /s/ Simon J. Crinage Simon J. Crinage President INDEX TO EXHIBITS (b) Amended and Restated By-Laws (j)(1) Custodian Agreement between Registrant and State Street Bank and Trust Company (k)(3) Amendment to Administration Agreement between State Street Bank and Trust Company and Registrant (r) Code of Ethics of the Fund
